Dismissed and Memorandum Opinion filed May 10, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00361-CR
____________
 
THOMAS CHRISTOPHER BOYD, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 339th District Court
Harris County, Texas
Trial Court Cause No. 1251476
 

 
MEMORANDUM
OPINION
A written request to withdraw the notice of appeal,
personally signed by appellant, has been filed with this court.  See Tex.
R. App. P. 42.2.  Because this court has not delivered an opinion, we grant
appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the
clerk of the court to issue the mandate of the court immediately.
 
PER CURIAM
Panel consists of Chief Justice
Hedges and Justices Seymore and Boyce.
Do Not Publish — Tex. R. App.
P. 47.2(b).